UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6986



MAURICE RICHBURG,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1162-MJG)


Submitted:   November 16, 1999          Decided:     November 30, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice Richburg, Appellant Pro Se. Regina Hollins Lewis, Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Richburg appeals the district court’s order dismissing

as untimely his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1999). We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny Rich-

burg’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     See Richburg v.

Hutchinson, No. CA-99-1162-MJG (D. Md. June 29, 1999). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2